ATTORNEY GENERAL OF TEXAS
                                           GREG        ABBOTT




                                            September     12,2005



The Honorable Robert R. Puente                       Opinion No. GA-03 5 5
Chair, Committee on Natural Resources
Texas House of Representatives                       Re: Whether two persons who have been elected to
Post Office Box 2910                                 serve as directors of the Bexar Metropolitan Water
Austin, Texas 78768-2910                             District, but whose elections have not yet been
                                                     certified, and who have not yet taken the oath of
                                                     office, should be counted as directors for purposes of
                                                     determining the presence of a quorum under the
                                                     Open Meetings Act, chapter 55 1, Government Code
                                                     (RQ-0326-GA)


Dear Representative     Puente:

         You ask whether two persons who have been elected to serve as directors of the Bexar
Metropolitan Water District, but whose elections have not yet been certified, and who have not yet
taken the oath of office, should be counted as directors for purposes of determining the presence of
a quorum under the Open Meetings Act, chapter 55 1, Government Code.’ You also ask whether,
if the answer to the first question is in the affirmative, a meeting between the newly elected but not
yet sworn in directors and two currently serving directors constitutes a “meeting” for purposes of the
Act. See Request Letter, supra note 1, at 1.

          The Bexar Metropolitan Water District (“BexarMet”) was created by a special act of the
legislature in 1945 pursuant to the provisions of article XVI, section 59 of the Texas Constitution.
See Act of May 10, 1945,49th Leg., R.S., ch. 306, $5 l-31, 1945 Tex. Gen. Laws 491, 491-505.
BexarMet was originally created as “a conservation district wholly within Bexar County, Texas,”
id. at 49 1, but section 6 authorized the district to annex areas outside its original boundaries. See id.
5 6 at 496-97. A special law enacted in 2003 amended BexarMet’s enabling legislation to “include
territory defined in all or applicable portions of census tracts or property situated within any area
certificated by the Texas Commission on Environmental Quality to the District on the date of
passage of the Act adding this section pursuant to Certificates of Convenience and Necessity Nos.



          ‘See Letter from Honorable Robert R. Puente, Chair, Committee on Natural Resources, Texas House of
Representatives, to Honorable Greg Abbott, Texas Attorney General (Mar. 10,2005) (on file with Opinion Committee,
also availabk at http://www.oag.state.tx.us) [hereinafter Request Letter].
The Honorable Robert R. Puente             - Page 2             (GA-0355)




10675, 12759, and 12760.” Act of May 30, 2003, 78th Leg., R.S., ch. 375, 8 3, 2003 Tex. Gen.
Laws 1593, 1596.2

          Initially, the elected board of directors of BexarMet consisted of five members. See Act of
May 10, 1945,49th Leg., R.S., ch. 306, § 8(a), 1945 Tex. Gen. Laws 49 1,498. In 1996, however,
litigation was filed in federal district court against the district and its directors alleging that the
statutory scheme for electing directors and the boundaries of the district violated various provisions
of federal law. The court entered a Consent Order providing, inter alia, that directors must be
elected from single-member districts and that the number of directors must be increased from five
to seven. See Rios v. Bexar Metro. Water Dist., SA-96-CA-335 (W. Dist. Tex., Apr. 22, 1996)
(Findings of Fact and Conclusions of Law in Support of Preliminary Injunction and Approval of
Consent Order). In 2004, the court having jurisdiction in Rios issued a Clarification Order to amend
the 1996 Consent Order. The Clarification Order stated that “[blecause the Court’s prior order was
intended to be consistent with state law, the Court hereby amends, in part, its order entered April 22,
 1996 to clarify that the terms of director . . . shall be governed by applicable state law, as currently
reflected in section 49.103(a) of the Texas Water Code and future amendments thereto.” Rios v.
Bexar Metro. Water Dist., SA-96-CA-335 (W. Dist. Tex., July 22, 2004) (Clarification Order).

         The same federal court ordered special elections for two director positions to be held in
February, 2005. According to a brief filed by the attorney for BexarMet, “[a] special election was
held on February 5,2005 to elect two (2) directors to the BexarMet Board of Directors, one (1) in
District 5 and one (1) in District 6.“3 These two directors-elect met privately with two then-serving
directors on February 12,2005. See Brief, supva note 3, at 2. Then, two days later on February 14,
2005, “[a] special meeting of the BexarMet Board of Directors and of the Local Canvassing
Authority was held.” Id. Two individuals were declared the winners of the election, whereupon
each of them executed and filed their “Statement of Elected Officer” and took the oath of office. Id.
at 3-4. You first ask whether the individuals who had been elected, but whose election had not yet
been certified, and who had not yet taken the oath of office, should be counted in determining the
presence of a quorum of the district board.

         The Open Meetings Act provides that “[elvery regular, special, or called meeting of a
governmental body shall be open to the public, except as provided by this chapter.” TEX. GOV’T
CODE ANN. 9 55 1.002 (Vernon 2004). “Governmental body” is defined to include, inter alia, “the
governing board of a special district created by law.” Id. 9 55 1.001(3)(H). BexarMet, as a “special
district created by law,” id., is clearly a governmental body subject to the Act. A “meeting” occurs
only when a quorum of members of the governmental body is present. Id. 9 55 l.OOl(4). The Act
does not define the term “member.” Thus, we look to other law to determine when a person
becomes a “member” of the board of directors of a special district.



        2See Bexar Metro. Water Dist. v. City of Bulverde, 156 S.W.3d 79, 84 (Tex. App.-Austin         2004, pet. filed)
(BexarMet now includes “areas in Bexar, Comal, Medina, and Atascosa counties.“).

         3Brief from Melissa M. Castro, General Counsel, Bexar Metropolitan   Water District, to Nancy S. Fuller, Chair,
Opinion Comrnittee,   at 3 (Apr. 29, 2005) [hereinafter   Brief].
The Honorable Robert R. Puente          - Page 3           (GA-0355)




         Chapter 49 of the Water Code applies, with certain exceptions not relevant here, “to all
general and special law districts to the extent that the provisions of this chapter do not directly
conflict with a provision in any other chapter of this code or any Act creating or affecting a special
law district.” TEX. WATER CODEANN. 5 49.002(a) (Vernon 2000). The term “district” includes any
district or authority created pursuant to, inter alia, article XVI, section 59 of the Texas Constitution.
Id. 8 49.001( 1) (V emon Supp. 2004-05). Thus, BexarMet is subject to the provisions of chapter 49
of the Water Code. See also Rios v. Bexar Metro. Water Dist., SA-96-CA-335 (W. Dist. Tex., July
22, 2004) (Clarification Order).

        Section 49.055 of the Water Code provides the following:

                      (a) As soon as practicable after a director is elected or
                appointed, that director shall make the sworn statement prescribed by
                the constitution for public office.

                       (b) As soon as practicable after a director has made the sworn
                statement, and before beginning to perform the duties of office, that
                director shall take the oath of office prescribed by the constitution for
                public officers.4

TEX. WATER CODE ANN. 3 49.055(a)-(b) (V emon 2000) (emphasis added). These two provisions
make clear that a “director” of a district subject to chapter 49 must make the constitutionally
prescribed sworn statement and “take the oath of ofIice prescribed by the constitution for public
officers” before “beginning to perform the duties of office.” Id. Manifestly, a director-elect is not
a “member” of the board of directors for purposes of the Open Meetings Act until the director-elect
has signed the required sworn statement and taken the oath of ofIice. See also TEX. CONST. art. XVI
6 17 (“All officers within this State shall continue to perform the duties of their offices until their
successors shall be duly qualified.“). In the situation you pose, the newly elected directors did not
become members of the BexarMet board of directors until they took the oath of office on February
14,2005. Because those individuals were not members of the board before that date, they should
not be counted in determining the presence of a quorum of the board.

         Although your second question is premised on an affirmative answer to your first question,
we will nevertheless address it briefly. You ask whether a meeting between the two directors-elect
and the two currently serving directors constitutes a “meeting” for purposes of the Open Meetings
Act. It is undisputed that the two soon to be directors met privately with two currently serving
directors two days before the former were sworn in as directors. See Brief, supra note 3, at 3. “A
quorum of a public body is a majority of the number of members fixed by statute.” TEX. GOV’T
CODE ANN. 5 3 11.013(b) (Vernon 2005); accord id. 8 312.015 (construction of civil statutes).
Although the “number of members fixed by statute” in the present instance is five, the number fixed
by the federal court’s consent order is seven. See Rios v. Bexar Metro. Water Dist., SA-96-CA-335
(W. Dist. Tex., Apr. 22, 1996) (Findings of Fact and Conclusions of Law in Support of Prelininary



       4Theoath required for all elected officers is set forth in article XVI, section 1 of the Texas Constitution.
The Honorable Robert R. Puente             - Page 4         (GA-0355)




Injunction and Approval         of Consent Order). Thus, a quorum of the seven member board of
BexarMet is four persons.        If fewer than four members of the board as constituted on February 12,
2005 met with the soon to       be directors, a quorum was not present. A “meeting,” as we have noted,
requires the presence of a      quorum of the members of a boardn5

        We conclude that the two persons who had been elected to serve as directors of the Bexar
Metropolitan Water District, but whose elections had not yet been certified, and who had not yet
taken the oath of office, should not be counted as directors for purposes of determining the presence
of a quorum under the Open Meetings Act, chapter 55 1, Government Code. A meeting between the
newly elected but not yet sworn in directors and two currently serving directors did not constitute
a “meeting” for purposes of the Act because no quorum of the district board was present.




        5We note that you introduced a bill in the 2005 regular legislative    session that would have added section
49.0645 to the Water Code to provide the following:

                 Sec. 49.0645. APPLICABILITY       OF OPEN MEETINGS LAW TO DIRECTORS
                 WHO HAVE NOT QUALIFIED TO SERVE AS DIRECTOR. A director who has
                 been elected to the board but has not qualified to serve as director, as required by
                 Section 49.055, is considered a member of the board for purposes of Chapter 55 1,
                 Government Code.

Tex. H.B. 2046,79th   Leg., R.S. (2005).   The bill passed the House but was left pending in a Senate committee.
The Honorable Robert R. Puente     - Page 5       (GA-0355)




                                       SUMMARY

                        Two persons who had been elected to serve as directors of the
               Bexar Metropolitan Water District, but whose elections had not yet
               been certified, and who had not yet taken the oath of office, should
               not be counted as directors for purposes of determining the presence
               of a quorum under the Open Meetings Act, chapter 55 1, Government
               Code. A meeting between the newly elected but not yet sworn in
               directors and two currently serving directors did not constitute a
               “meeting” for purposes of the Act because no quorum of the district
               board was present.

                                              Very truly yours,




BARRY R. MCBEE
First Assistant Attorney General

NANCY S. FULLER
Chair, Opinion Committee

Rick Gilpin
Assistant Attorney General, Opinion Committee